DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 9/14/21, with respect to the claim objections and rejections under 112 have been considered and found persuasive. Therefore, the objections and 112 rejections have been withdrawn.

Claim 1 rejection under 103
Applicant's arguments filed 9/14/21, with regard to the rejection of claim 1 under 103 referring to an optimum or workable range have been fully considered but they are not persuasive.
Applicant’s arguments regarding that the cited references fail to recognize the claimed ratio as result-effective have been fully considered but they are not persuasive. McLaren does contemplate optimizing the propeller diameter (and therefore area) in Table 2 (pg 2) and recognizes that this has an effect on the efficiency of the aircraft: “A shallower pitch blade at large diameters is more efficient and uses less torque per thrust, hence the different diameters” (Para 0047). McLaren also discusses the effect of wing span (and therefore area) on the multicopter’s ability to fit into a trailer (Para 0032). It is noted that changing either the disc swept area or the main wing area would proportionally change the ratio between the two, therefore also defining the ratio as result effective. Further support is provided in the rejection in view of AGARD.
Applicant’s arguments regarding that claimed ratio produces a new and unexpected result have been fully considered but they are not persuasive, since “It is well settled that unexpected results must In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Applicants have not presented any objective factual evidence, therefore applicant’s assertions of unexpected results constitute mere argument. Applicant’s arguments that the claimed ratio range being a “good compromise” is new and unexpected is not convincing. This range is merely a point on a predictable scale of results from low ratios to high, with no special result happening at this claimed range. One of ordinary skill in the art would, during the design process, be motivated to choose a ratio value somewhere in between the extremes, in order to provide a “good compromise” in performance across the aircraft’s mission profile.
Applicant’s arguments that the office action has failed to clearly articulate reasons for obviousness have been fully considered but they are not found persuasive. Applicant states that “no type of rational, explanation, findings of relevant facts, or any additional reasoning is provided”. The examiner notes page 4, lines 2-4: “One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.”
Applicant’s arguments regarding that the claimed ratio cannot be considered a mere change in size have been considered and found persuasive, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 8 rejection under 103
The applicant’s arguments with respect to claim 8 regarding the new and unexpected results are not persuasive for the same reasons as above, as the arguments are not supported by an appropriate affidavit or declaration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al (“McLaren”) (US 20190127061 A1), in view of Moore (US 20190135425 A1).
For claim 1, McLaren discloses an aircraft (Figs. 1-9) defining longitudinal, lateral and vertical directions the aircraft comprising: a main wing (100) and a tail (102), each being pivotable about the lateral direction (pivot shown from Fig. 1-5); a plurality of main propellers (104-106) mounted to the main wing, and configured to pivot with the main wing (Fig. 1-5), each main propeller of the plurality of main propellers defining a respective swept disc area (each has an area); and at least one cruise propeller mounted to the tail (108), and configured to pivot with the tail, wherein the main propellers define a swept disc area (area defined by propeller size), the swept disc area being a sum of each respective swept disc area of each main propeller of the plurality of main propellers (sum of areas), wherein the main wing defines a wing area (area defined by wing size), the wing area being an area of the main wing when viewed in plan from above (has a wing area when viewed from above), but fails to discloses that a ratio of the swept disc area to the main wing area is between 1 and 2. 
cruise propellers 110), wherein “The wing surface area is approximately 110 to 120 square feet. Alternatively, the wing can have any suitable dimensions for providing lift to the aircraft” (Para 0029). Moore also teaches that the sum of each of the respective swept disc areas of each of the main tilting (cruise) propellers has an area of 157 square feet (area of two 10 ft diameter rotors): “e.g., if the diameter of the cruise propellers 110 and stacked wing propellers is approximately 10 feet” (Para 0034). This ratio of 157 to 110 (1.43) is between 1 and 2.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McLaren by having the ratio of the swept disc area to the main wing area be between 1 and 2 as disclosed by Moore. One of ordinary skill in the art would have been motivated to make this modification for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
	
Claims 1-4, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al (“McLaren”) (US 20190127061 A1), in view of non-patent literature “The Aerodynamics of V/STOL Aircraft” by AGARD (“AGARD”).
For claim 1, McLaren discloses an aircraft (Figs. 1-9) defining longitudinal, lateral and vertical directions the aircraft comprising: a main wing (100) and a tail (102), each being pivotable about the lateral direction (pivot shown from Fig. 1-5); a plurality of main propellers (104-106) mounted to the main wing, and configured to pivot with the main wing (Fig. 1-5), each main propeller of the plurality of main propellers defining a respective swept disc area (each has an area); and at least one cruise propeller mounted to the tail (108), and configured to pivot with the tail, wherein the main propellers area defined by propeller size), the swept disc area being a sum of each respective swept disc area of each main propeller of the plurality of main propellers (sum of areas), wherein the main wing defines a wing area (area defined by wing size), the wing area being an area of the main wing when viewed in plan from above (has a wing area when viewed from above), but fails to discloses that a ratio of the swept disc area to the main wing area is between 1 and 2. 
McLaren’s aircraft does have a ratio of the disc swept area to the main wing area, but does not specify what this ratio is. McLaren does contemplate optimizing the propeller diameter (and therefore area) in Table 2 (pg 2) and recognizes that this has an effect on the efficiency of the aircraft: “A shallower pitch blade at large diameters is more efficient and uses less torque per thrust, hence the different diameters” (Para 0047). McLaren also discusses the effect of wing span (and therefore area) on the multicopter’s ability to fit into a trailer (Para 0032). It is noted that changing either the disc swept area or the main wing area would proportionally change the ratio between the two, therefore also defining the ratio as result effective.
 Additionally, the AGARD reference teaches that this ratio is a result-effective variable. On page 309, first paragraph: “Broadly speaking, these NASA studies and others on representative aircraft layouts confirm the broad trends to be expected from the discussions in the preceding sections, as regards the dependence of efflux/intake-flow interference effects (unfavourable or favourable) on wing geometry, fan disc/planform area ratio, and fan disposition in the airframe.” (emphasis added). Additionally, on page 166: “the download on the wing may roughly be equal to the ratio of the disc to wing loadings”, the wing loading being proportional to the wing area. Page 99 states: “the nominal wing loading may be somewhat dependent on disc loading because of autorotational requirements”, providing another reason why one of ordinary skill would consider this ratio when designing an aircraft. Also, page 188: “a large wing chord to rotor/propeller diameter ratio (wing area in the slipstream) are beneficial*”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be between 1 and 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Considering the ratio of the disc area to the wing area is one component to designing an aircraft, as discussed above, for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
For claim 2, McLaren as modified discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is between 1.5 and 2. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be between 1.5 and 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One would have been motivated to make this change to meet the design requirements of the aircraft as stated above for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
For claim 3, McLaren as modified discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is between 1 and 1.5.
In re Aller, 105 USPQ 233. One would have been motivated to make this change to meet the design requirements of the aircraft as stated above for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
For claim 4, McLaren as modified discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is approximately 1.4.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be 1.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to make this change to meet the design requirements of the aircraft as stated above for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
For claim 6, McLaren as modified discloses an aircraft according to claim 1, wherein the main wings comprise a span of less than 14 metres (Table 1, Span of Front Tiltwing ~7 meters).
For claim 8, McLaren as modified discloses an aircraft according to claim 1, but fails to disclose that the main wing is configured such that the main wing has a lift coefficient of between 0.5 and 0.6 at cruise conditions.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lift coefficient be between 0.5 and 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233. As noted above, AGARD teaches that wing area is result effective - page 98, last paragraph: “the second term is the product of the gravity term, the wing lift coefficient in maneuver, and the nominal loading which is derived considering only the wing area” defines the wing area as result effective on the wing loading. As the lift coefficient is defined directly by wing area, the lift coefficient is shown to be a result-effective variable. Additionally, one of ordinary skill in the art would have been motivated to make this modification to meet the design requirements of the aircraft lift depending on the aircraft mission criteria.
For claim 9, McLaren as modified discloses an aircraft according to claim 1, wherein the aircraft has at least a first main propeller (Fig. 1, 106) mounted to a port side of the main wing (100) and a second propeller (106, other side) mounted to a starboard side of the main wing (100), and at least two main propellers are mounted to each side of the main wing (there are at least two props 106 on each side).  
For claim 10, McLaren as modified discloses an aircraft according to claim 1, wherein each of the main propellers is moveable between an operational position (Fig. 14A) and a stowed position (Fig. 14B).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren and AGARD from above, further in view of Kaplan (US 3184181 A).
For claim 5, McLaren as modified discloses an aircraft according to claim 1, but fails to disclose that the main wing comprise one or more high lift devices, and the wing area is defined as the wing area with the high lift devices retracted.  
However, Kaplan teaches an aircraft (Fig. 1) with a tilting main wing and tail wherein the main wing comprise one or more high lift devices (Fig. 5, flaps 105), and the wing area is defined as the wing area with the high lift devices retracted (wing area is the wing area with the high lift devices retracted).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren and AGARD from above, further in view of Karem (US 20090266942 A1)
For claim 7, McLaren as modified discloses an aircraft according to claim 1, but fails to disclose that the main wing comprises an aspect ratio of between 10 and 15.
McLaren’s aircraft has an aspect ratio but does not specify what it is. However, Karem teaches an aircraft with tilt-rotors wherein the main wing comprises an aspect ratio of between 10 and 15 (Para 0028, “increase the wing aspect ratio (ratio of wing span to average wing chord) by 100% (5.5 to 11)”, 11 being between 10 and 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McLaren by having the main wing comprise an aspect ratio of between 10 and 15 as disclosed by Karem, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, one of ordinary skill in the art would have been motivated to make this modification to meet the design requirements of the aircraft for lift, drag, and weight depending on the aircraft mission criteria.

Claims 1, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks et al (“Fredericks”) (US 20160244158 A1) in view of Moore.
For claim 1, Fredericks discloses an aircraft (100) defining longitudinal, lateral and vertical directions the aircraft comprising: a main wing (101a/b) and a tail (102a/b), each being pivotable about the lateral direction (pivot shown from Fig. 1-5); a plurality of main propellers (104-106) mounted to the main wing, and configured to pivot with the main wing (Fig. 5-7); at least one cruise propeller mounted to the tail (179), and configured to pivot with the tail; the main propellers defining a swept disc area (area defined by propeller size), and the main wing defines a wing area (area defined by wing size); but fails to discloses that a ratio of the disc swept area to the main wing area is between 1 and 2. 
Fredericks’s aircraft does have a ratio of the disc swept area to the main wing area, but does not specify what this ratio is. However, Moore teaches a VTOL aircraft with tilting propellers (cruise propellers 110), wherein “The wing surface area is approximately 110 to 120 square feet. Alternatively, the wing can have any suitable dimensions for providing lift to the aircraft” (Para 0029). Moore also teaches that the tilting propellers may have an area of 157 square feet (area of two 10 ft diameter rotors): “e.g., if the diameter of the cruise propellers 110 and stacked wing propellers is approximately 10 feet” (Para 0034). This ratio of 157 to 110 (1.43) is within 1 and 2.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fredericks by having the ratio of the swept disc area to the main wing area be between 1 and 2 as disclosed by Moore. One of ordinary skill in the art would have been motivated to make this modification for purposes of providing sufficient lift in hover and in forward flight, limiting the disc and wing loading to structurally sound levels, and for sound considerations, depending on the aircraft design criteria.
For claim 11, Fredericks as modified discloses an aircraft according to claim 1 wherein the aircraft comprises one or more electric motors (138, 140, 146, 150, 136, 171, 172, 173, 174, and 180) 152, 142, 144, 148, 134, 175, 176, 177, 178, and 179).  
For claim 12, Fredericks as modified discloses an aircraft according to claim 11, wherein an electric power source configured to provide electrical power for the electric motors comprises an electric power storage device (Para 0030, “A second electrical source may be battery packs”).  
For claim 13, Fredericks as modified discloses an aircraft according to claim 11, wherein the electric power source comprises an internal combustion engine and an internal combustion engine driven electrical generator (Para 0030, “A first source may be a primary electrical source comprised of generators driven by internal combustion engines”).
For claim 16, Fredericks as modified discloses an aircraft according to claim 12, wherein the electric power storage device is a chemical battery or capacitor (Para 0030, “A second electrical source may be battery packs”)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks and Moore from above, further in view of Giannini et al (“Giannini”) (US 20170203839 A1).
For claim 14, Fredericks as modified discloses an aircraft according to claim 13, wherein the internal combustion engine comprises a gas turbine engine.
However, Giannini teaches an aircraft with tilt wings wherein the internal combustion engine comprises a gas turbine engine (Para 0074, “Suitable engines 112 include, for example, turbo shaft and turbine engines. A turbo shaft engine refers to a gas turbine engine that is optimized to produce shaft power”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fredericks by the internal combustion engine comprises a gas turbine engine as disclosed by Giannini. One of ordinary skill in the art would 
For claim 15, Fredericks as modified as modified discloses an aircraft according to claim 14, wherein the aircraft comprises a single gas turbine engine configured to drive one or more electric generators, with the single gas turbine engine being configured to provide electric power to a plurality of electric motors (Giannini, Para 0061, “alternating current (AC) motor-driven ducted fans, which receive AC power from one or more turbine-driven generators”).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks and Moore from above, further in view of Karem (US 20100193644 A1).
For claim 17, Fredericks as modified as modified discloses an aircraft according to claim 1, but fails to disclose that the main wing is a tapered straight wing.
However, Karem teaches VTOL aircraft with a main wing that is a tapered straight wing (Para 0115, “the inboard wing for the TR53 is currently contemplated to have a taper ratio of 0.86”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fredericks as modified by tapering the wing as disclosed by Karem. One of ordinary skill in the art would have been motivated to make this modification “to increase bending stiffness within acceptable weight” (Karem, Para 0115).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642